Citation Nr: 1044428	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  05-03 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-operative residuals, 
herniated nucleus pulposus at L4-L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1968 to July 1970.

This matter arises before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2008, the Veteran testified at a Travel Board hearing in 
front of the undersigned Acting Veterans Law Judge.  The Veteran 
also testified at a formal hearing at the VA RO in Winston-Salem, 
North Carolina, in June 2006.  The transcripts of these hearings 
have been reviewed and are associated with the claims file.  The 
case was remanded for additional development in October 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim.  The United States 
Court of Appeals for Veterans Claims ("the Court") has held 
that a remand by the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board, in this case, remanded the Veteran's claim in October 
2008 in order to attempt to obtain treatment records associated 
with his service in the West Virginia National Guard and to 
provide him with a supplemental opinion from a March 2007 
compensation and pension examiner regarding the etiology of his 
postoperative residuals related to herniated pulposus at L4-L5.  
In the remand directive, the Board specifically stated, "It 
should be noted that the service treatment records dated in 
February 1969 note complaints of back pain during service."  In 
a March 2010 opinion, however, the examiner wrote, "Despite 2507 
reports of acute [low back pain] in 02/1969, I did not find this.  
Veteran had apparent first onset of acute low back pain in 
1977."  The Board again stresses that a service treatment record 
dated February 1969 (located in a service treatment record 
envelop in volume one of the claims file) indicates that the 
Veteran reported to the dispensary at Fort Gordon, Georgia, 
complaining of back pain.  Therefore, as the March 2010 opinion 
did not adequately consider this treatment record the opinion is 
not sufficient for rating purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion it must ensure that the 
examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the 
March 2007 and March 2010 compensation and 
pension examiner, with respect to the 
Veteran's claimed back disability.  The 
examiner should provide an opinion regarding 
whether it is at least as likely as not (i.e. 
a 50 percent or greater probability) that the 
Veteran's current back disability incurred or 
aggravated as a result of active military 
service.  A discussion of the Veteran's 
complaints of back pain in February 1969 must 
be included in the examination report.

Please send the claims folder to the 
March 2007 and March 2010 compensation 
and pension examiner for a supplemental 
opinion. 

If the March 2007 and March 2010 compensation 
and pension examiner is not available, please 
obtain the requested supplemental opinion 
from another appropriate clinician.  The 
clinician should have an opportunity to 
review the complete claims folder before 
rendering an opinion.  A new compensation and 
pension examination should only be conducted 
if the clinician preparing the new opinion 
deems one necessary.

2.  After any additional development deemed 
necessary is accomplished, the Veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law, as well as 
regulations considered pertinent to the 
issue.  An appropriate period of time should 
be allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T.L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


